FILED
                                FOR PUBLICATION                              NOV 21 2012

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MINORITY TELEVISION PROJECT,                    No. 09-17311
INC.,
                                                D.C. No. 3:06-cv-02699-EDL
              Plaintiff - Appellant,

       v.                                       ORDER

FEDERAL COMMUNICATIONS
COMMISSION; UNITED STATES OF
AMERICA,

              Defendants - Appellees,

       and

LINCOLN BROADCASTING
COMPANY,

              Intervenor.




KOZINSKI, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Fed. R. App. P. 35(a) and Circuit Rule

35-3. The three-judge panel opinion shall not be cited as precedent by or to any

court of the Ninth Circuit.